DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0142090) in view of Takashi et al. (JP 2008-244603), and further in view of Anderson (WO 2012/151161). 
 	Regarding claims 1, 11, and 18, Seo teaches an electronic device, comprising: a plurality of antenna modules; a first communication circuit communicating in a first communication scheme via at least one antenna module among the plurality of antenna modules; a second communication circuit communicating in a second communication scheme (See abstract, Paragraphs 0012,0016, 0017, 0018, 0019; Claims 1, 10, 15, 17, and 19), but does not specifically teach 	at least one temperature sensor; at least one processor operatively connected with the first communication circuit, the second communication circuit, and the at least one temperature sensor; and a memory storing instructions that when executed are configured to enable the at least one processor to: detect a temperature associated with the at least one antenna module or the first communication circuit while communicating via the first communication circuit, identify a first control step among a plurality of control steps based on an operation type of the electronic device and the at least one detected temperature, and limit at least some operations on the at least one antenna module or the first communication circuit, corresponding to the identified first control step.
 	However, in related art, Takashi teaches at least one temperature sensor (Paragraph 0015,….a temperature detection unit 106 that detects the substrate temperature inside the mobile phone is provided and the temperature detection result is input to the control unit 105); 
  	at least one processor operatively connected with the first communication circuit, the second communication circuit, and the at least one temperature sensor (Paragraph 0015, …communication units corresponding to a plurality of communication schemes, that is, communication systems are provided, which are a system A communication unit 102, a system B communication unit 103, and a system C communication unit 104, respectively. Each communication unit is connected to the control unit 105 (obviously has processor) and one of the communication units is selected under the control of the control unit to perform wireless communication. Further, a temperature detection unit 106 that detects the substrate temperature inside the mobile phone is provided and the temperature detection result is input to the control unit 105); and 
 	a memory storing instructions that when executed are configured to enable the at least one processor to: detect a temperature associated with the at least one antenna module or the first communication circuit while communicating via the first communication circuit (Paragraph 0015,….a temperature detection unit 106 that detects the substrate temperature inside the mobile phone is provided and the temperature detection result is input to the control unit 105) and limit at least some operations on the at least one antenna module or the first communication circuit, corresponding to the identified first control step (Claim 1,…..a control unit that switches the communication unit according to the temperature detected by the temperature detection unit). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed 
 	The combination of Seo and Takashi teach all the claimed limitation of claim 1. In addition, Takashi in Paragraph [0017], teaches the temperature detecting unit 106 adjusts a transmission output that changes depending on the temperature in addition to a means for directly detecting the substrate temperature such as temperature sensor, and perform control so as to obtain a predetermined output. In such a case, a means for detecting the amount of change due to the temperature and converting it to the temperature to detect the temperature may be used, but does not specifically teach  identify a first control step among a plurality of control steps based on an operation type of the electronic device and the at least one detected temperature. 
 	However, in related art, Anderson teaches identify a first control step among a plurality of control steps based on an operation type of the electronic device and the at least one detected temperature (Paragraph 0052, Anderson teaches as illustrated in Fig. 3B, in response to such a thermal condition, the multi-mode wireless device 100 may switch from a more power-intensive mode to a less power-intensive mode).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the 
 	Regarding claims 2, 12, and 19, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Takashi teaches the electronic device of claim 1, wherein the instructions are configured to enable the at least one processor to: identify a surface heat generation temperature of the electronic device based on the operation type of the electronic device and the at least one temperature detected, and identify a second control step corresponding to the identified surface heat generation temperature among the plurality of control steps (Paragraph 0015, …communication units corresponding to a plurality of communication schemes, that is, communication systems are provided, which are a system A communication unit 102, a system B communication unit 103, and a system C communication unit 104, respectively. Each communication unit is connected to the control unit 105 (obviously has processor) and one of the communication units is selected under the control of the control unit to perform wireless communication. Further, a temperature detection unit 106 that detects the substrate temperature inside the mobile phone is provided and the temperature detection result is input to the control unit 105).
Regarding claims 3, 13, and 20, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 2. In addition, Takashi teaches the electronic device of claim 2, wherein the instructions are configured to enable the at (See claim 1 and Paragraph [0015], especially claim 1, …a control section for switching a communication section depending on a temperature detected by a temperature detecting section). 	Regarding claims 4 and 14, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 2. In addition, Takashi teaches the electronic device of claim 2, wherein the instructions are configured to enable the at least one processor to, when the identified surface heat generation temperature corresponds to a third control step of a threshold temperature or more, limit both the at least one antenna module and the first communication circuit and perform communication via the second communication circuit (Paragraph [0010], teaches means for suppress temperature rise by performing handover to a communication system of less heat generation if a temperature of a substrate inside exceeds a predetermined temperature in a radio communication terminal).  	Regarding claims 5 and 15, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Anderson teaches the electronic device of claim 1, wherein the instructions are configured to enable the at least one processor to adjust power of the at least one antenna module, corresponding to the identified first control step, and limit a data throughput rate via the first communication circuit (Paragraph [0058] and Fig. 7, teaches In FIG. 7, a flow diagram illustrating an exemplary method for switching between a more power-intensive airlink mode and a less power-intensive airlink mode in response to temperature thresholds is shown. As indicated by block 705, at least one of the thermal sensors 157 (FIG. 1) is monitored to sense a temperature. As indicated by block 710, a thermal condition indicating whether to switch the airlink mode of the multi-mode wireless device 100 is determined by comparing the monitored temperature with a threshold. If, as indicated by block 715, the monitored temperature exceeds the threshold, then the airlink mode is switched to a less power-intensive mode, as indicated by block 720). 	Regarding claim 6, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Takashi teaches the electronic device of claim 1, wherein the instructions are configured to enable the at least one processor to turn off at least part of the at least one antenna module, corresponding to the identified first control step, and limit a data throughput rate via the first communication circuit (See claim 1 and Paragraph [0015], especially claim 1, …a control section for switching a communication section depending on a temperature detected by a temperature detecting section, so that limit a data throughput rate via communication circuit).
Regarding claim 7, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Anderson teaches the electronic device of claim 1, wherein the operation type of the electronic device includes at least one of a type of at least one application in execution, a system usage rate, a power consumption, or whether the electronic device is gripped or charged (Paragraph [0058] and Fig. 7, teaches In FIG. 7, a flow diagram illustrating an exemplary method for switching between a more power-intensive airlink mode and a less power-intensive airlink mode in response to temperature thresholds is shown. As indicated by block 705, at least one of the thermal sensors 157 (FIG. 1) is monitored to sense a temperature. As indicated by block 710, a thermal condition indicating whether to switch the airlink mode of the multi-mode wireless device 100 is determined by comparing the monitored temperature with a threshold. If, as indicated by block 715, the monitored temperature exceeds the threshold, then the airlink mode is switched to a less power-intensive mode, as indicated by block 720). 	Regarding claim 8, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 7. In addition, Anderson teaches the electronic device of claim 7, wherein the instructions are configured to enable the at least one processor to allow a different threshold temperature for identifying a surface heat generation temperature of the electronic device to be set depending on at least one heat generation-related element included in the operation type of the electronic device (Paragraphs 0051- 0054 and 0057-0058).  	Regarding claim 9, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Takashi teaches the electronic device of claim 1, wherein the at least one temperature sensor includes a first temperature sensor disposed in at least one of an inside and an outside of the at least one antenna module and a second temperature sensor disposed in at least one of an inside and outside of the first communication circuit (Paragraph [0015], …….a temperature detection unit 106 that detects the substrate temperature inside the mobile phone). 
Regarding claim 17, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Anderson teaches the method of claim 11, wherein the operation type of the electronic device includes at least one of a type of at (Paragraph 0052, Anderson teaches as illustrated in Fig. 3B, in response to such a thermal condition, the multi-mode wireless device 100 may switch from a more power-intensive mode to a less power-intensive mode for conserve battery power of the device).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0142090) in view of Takashi et al. (JP 2008-244603) in view of Anderson (WO 2012/151161), and further in view of Kang et al. (US 2019/0229764). 
 	Regarding claim 10, the combination of Seo, Takashi, and Anderson teach all the claimed elements in claim 1. In addition, Anderson teaches the electronic device of claim 1, wherein the first communication scheme is a W-CDMA communication protocol-based communication scheme, and the second communication scheme is a long-term evolution (LTE) communication protocol-based communication scheme (Paragraph 0031, teaches Excessive heat may be detrimental to the electronic elements of multi-mode wireless device 100. The multi-mode wireless device 100 is capable of operating in any selected one of two or more airlink modes. Operation in some of the airlink modes produces more heat than operation in others of the airlink modes. For example, the multi-mode wireless device 100 may be capable of operating at times in W-CDMA mode and at other times in LTE mode, and it is known that operation in LTE mode produces, on average, more heat than operation in W-CDMA mode, due to the more intensive computational processing (e.g., coding) that the CPU 110 performs when the multi-mode wireless device 100 is operating in LTE mode), but 
 	However, in related art, Kang teaches the electronic device of claim 1, wherein the first communication scheme is a 5G communication protocol-based communication scheme (Paragraphs 0017, 0093, 0094, 0130, 0142, 0151, and 0168). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Kang’s teaching about wherein the first communication scheme is a 5G communication protocol-based communication scheme with Seo, Takashi, and Anderson’s invention in order to support multiple different communication networks, achieve desired performance, and keep the gain relatively constant across operating conditions.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0142090) in view of Takashi et al. (JP 2008-244603) in view of Anderson (WO 2012/151161), and further in view of Hunt-Schroeder et al. (US 2017/0208544). 
 	Regarding claim 16, the combination of Seo, Takashi, and Anderson fail to teach the method of claim 11, wherein limiting the at least some operations on the at least one of the at least one antenna module or the first communication circuit includes: turning off at least part of the at least one antenna module, corresponding to the identified first control step, and limiting a data throughput rate via the first communication circuit.
 	However, in related art, Hunt-Schroeder teaches the method of claim 11, wherein limiting the at least some operations on the at least one of the at least one antenna . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim (US 2019/0222245), Ghim et al. (US 2019/0028073), Aoki et al. (US 2010/0111203), Lee et al. (US 2017/0163293), Oh et al. (US 2016/0373235), Hirao (US 2016/0249262), Mayuzumi et al. (US 2016/0249162), Hasegawa (US 2016/0197749), Hashizume (US 20160191691), Aoki et al. (US 2010/0040167), Nishioka et al. (US 2015/0350401), Aghassian (US 2015/0231402), Tesanovic et al. (US 2012/0057645), and Sekine et al. (US 2015/0038082). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132